SIMMS, J.,
concurring:
¶ 1 I concur in affirming the trial courts’ judgments in favor of the rights of the natural parents in the adoption and guardianship actions, however, I would affirm the trial court’s decision in the adoption action (86,-122) on a different legal basis. That is, that the petitioners, Mr. and Mrs. Combs, were not proper parties under Title 10 sections 60.6 and 60.7, to bring this action to adopt R.W.S. without the consent of his parents. This nonconsensual adoption procedure is intended to be a private remedy between parents. It provides the means for a child to be adopted by his or her stepparent with the consent of the custodial parent. The child is adopted into his or her existing family unit— the consenting natural parent and new spouse — without the consent of the other parent who has wilfully failed to meet child support obligations for one year.
¶ 2 This is not a procedure which is available to the world at large to invoke against the payor parent, however. Mr. and Mrs. Combs are strangers; legal and otherwise, to the marriage and divorce of Jennifer and Johnny Sutton and they are not the legal guardians or legal custodians of R.W.S. Therefore, they are not proper parties under § 60.7 to bring this action to adopt the legitimate child of that marriage. That section provides:
“A. Prior to a court hearing on a petition for adoption without the consent of a parent or parents, as provided for in Section 60.6 of this title, the consenting parent, legal guardian, or person having legal custody of the child to be adopted shall file an application stating the reason that the consent of the other parent or parents is not necessary. The application shall be heard by the court and an order entered thereon in which said child is determined to be eligible for adoption pursuant to the provisions of Section 60.6 of this title_”
¶ 3 We recognized this “private interpa-rental litigation” in Davis v. Davis, 708 P.2d 1102, 1112 (Okl.1985), where we addressed at length the distinctions between the remedies provided by the Juvenile Code in § 1130 for involuntary termination of the parental bond by the state which, we noted, involve public-law issues, and the purely private remedy set forth in § 60.6 for adoption without the consent of a non-paying parent. See also Matter of Adoption of R.R.R., 763 P.2d 94 (Okl.1988).
*91¶4 R.W.S. was not a child eligible for adoption and these petitioners were not eligible to adopt him under § 60.6 and § 60.7. The trial court correctly ruled in favor of the natural father.
I am authorized to state that Justice OPA-LA joins me in the views expressed herein.